Exhibit 10.71
EXECUTION VERSION
 
GUARANTEE AND COLLATERAL AGREEMENT
made by
BURGER KING HOLDINGS, INC.,
BLUE ACQUISITION SUB, INC.,
BURGER KING CORPORATION,
and
THE GUARANTORS IDENTIFIED HEREIN
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of October 19, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINED TERMS
    2  
SECTION 1.1. Definitions
    2  
SECTION 1.2. Other Definitional Provisions
    6  
 
       
ARTICLE II GUARANTEE
    6  
SECTION 2.1. Guarantee
    6  
SECTION 2.2. Right of Contribution
    7  
SECTION 2.3. No Subrogation
    7  
SECTION 2.4. Amendments, etc., with respect to the Borrower Obligations
    7  
SECTION 2.5. Guarantee Absolute and Unconditional
    8  
SECTION 2.6. Reinstatement
    9  
SECTION 2.7. Payments
    9  
 
       
ARTICLE III GRANT OF SECURITY INTEREST
    9  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    11  
SECTION 4.1. Title; No Other Lien
    11  
SECTION 4.2. Perfection Certificate
    11  
SECTION 4.3. [Reserved]
    11  
SECTION 4.4. Inventory and Equipment
    11  
SECTION 4.5. [Reserved]
    12  
SECTION 4.6. Investment Property
    12  
SECTION 4.7. Receivables
    12  
SECTION 4.8. Intellectual Property
    12  
 
       
ARTICLE V COVENANTS
    13  
SECTION 5.1. Delivery of Instruments, Certificated Securities and Chattel Paper
    13  
SECTION 5.2. Maintenance of Insurance
    13  
SECTION 5.3. Maintenance of Perfected Security Interest; Further Documentation
    14  
SECTION 5.4. [Reserved].
    14  
SECTION 5.5. Notices
    14  
SECTION 5.6. Investment Property
    14  
SECTION 5.7. Receivables
    15  
SECTION 5.8. Intellectual Property
    15  
 
       
ARTICLE VI REMEDIAL PROVISIONS
    17  
SECTION 6.1. Certain Matters Relating to Receivables
    17  
SECTION 6.2. Communications with Obligors; Grantors Remain Liable
    18  
SECTION 6.3. Pledged Equity
    19  
SECTION 6.4. Proceeds to be Turned Over to Administrative Agent
    20  
SECTION 6.5. Application of Proceeds
    20  
SECTION 6.6. Code and Other Remedies
    21  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 6.7. Registration Rights
    21  
SECTION 6.8. Deficiency
    22  
 
       
ARTICLE VII THE ADMINISTRATIVE AGENT
    22  
SECTION 7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.
    22  
SECTION 7.2. Duty of Administrative Agent
    24  
SECTION 7.3. Execution of Financing Statements
    25  
SECTION 7.4. Authority of Administrative Agent
    25  
 
       
ARTICLE VIII MISCELLANEOUS
    25  
SECTION 8.1. Amendments in Writing
    25  
SECTION 8.2. Notices
    25  
SECTION 8.3. No Waiver by Course of Conduct; Cumulative Remedies
    26  
SECTION 8.4. Enforcement Expenses; Indemnification
    26  
SECTION 8.5. Successors and Assigns
    26  
SECTION 8.6. Setoff
    26  
SECTION 8.7. Counterparts; Integration
    27  
SECTION 8.8. Severability
    27  
SECTION 8.9. Section Headings
    27  
SECTION 8.10. [Reserved]
    27  
SECTION 8.11. Governing Law; Jurisdiction; Consent to Service of Process
    27  
SECTION 8.12. [Reserved]
    28  
SECTION 8.13. Acknowledgments
    28  
SECTION 8.14. Additional Guarantors and Grantors
    28  
SECTION 8.15. Releases
    29  
SECTION 8.16. Waiver of Jury Trial
    29  
SECTION 8.17. Effectiveness of the Merger; Assignment and Delegation to and
Assumption by the Borrower
    30  
 
       
SCHEDULES
       
Schedule 1 Notice Addresses
       
Schedule 2 Investment Property
       
Schedule 3 Inventory and Equipment Locations
       
Schedule 4 Intellectual Property
       
 
       
ANNEX
       
Annex 1 Form of Assumption Agreement
       
Annex 2 Form of Perfection Certificate
       

ii



--------------------------------------------------------------------------------



 



          GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 19, 2010 made
by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the lending and other financial institutions (the “Lenders”) from
time to time parties to the Credit Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BURGER KING HOLDINGS, INC., a Delaware corporation
(“Holdings”), BLUE ACQUISITION SUB, INC., a Delaware corporation, as the initial
borrower prior the Merger (as defined below) (the “Initial Borrower”) (to be
merged with and into Holdings), BURGER KING CORPORATION, a Florida corporation,
as the borrower (the “Borrower”), the Lenders and the Administrative Agent.
W I T N E S S E T H:
          WHEREAS, the Sponsor and certain Sponsor Affiliates have newly formed
Blue Acquisition Holding Corporation (“Parent”), and Parent’s direct wholly
owned Subsidiary, the Initial Borrower, for the purpose of having the Initial
Borrower acquire (the “Acquisition”) Holdings through a merger (the “Merger”) of
the Initial Borrower with and into Holdings, the direct parent of the Borrower
(with Holdings as the surviving corporation);
          WHEREAS, upon consummation of the Acquisition and the Merger on the
Effective Date, Holdings shall automatically succeed to all the rights and
obligations of the Initial Borrower under the Loan Documents, and the Borrower,
which shall be a wholly-owned subsidiary of Holdings, shall immediately
thereafter assume the rights and obligations of Holdings as “Borrower” under the
Loan Documents;
          WHEREAS, Holdings, the Borrower, the Lenders and the Administrative
Agent have entered into the Credit Agreement, pursuant to which the Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;
          WHEREAS, the Borrower is a member of an affiliated group of companies
that, following the consummation of the Acquisition, will include each other
Grantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;
          WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, and in order to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and in order to induce the Lenders to
make their respective extensions of credit to the Borrower thereunder, each
Grantor hereby agrees with the Administrative Agent, for the ratable benefit of
the Secured Parties, as follows:
ARTICLE I
DEFINED TERMS
          SECTION 1.1. Definitions.
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Farm Products, General Intangibles, Instruments,
Inventory, Letter of Credit Rights and Supporting Obligations.
          (b) The following terms shall have the following meanings:
     “Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
     “Borrower Obligations”: the collective reference to the unpaid principal of
and interest on the Loans and reimbursement obligations with respect to Letters
of Credit and all other obligations and liabilities of the Borrower (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and reimbursement
obligations with respect to Letters of Credit and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of Specified Swap Agreements
and Specified Cash Management Agreements, any affiliate of any Lender) whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Specified Swap Agreement, any Specified Cash Management Agreement
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).
     “Collateral”: as defined in Article III.
     “Collateral Account”: any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4.

2



--------------------------------------------------------------------------------



 



     “Copyrights”: (i) all copyrights and works of authorship arising under the
laws of the United States, whether registered or unregistered and whether
published or unpublished (including, without limitation, those listed in
Schedule 4), all registrations and recordings thereof, and all applications in
connection therewith, in the United States Copyright Office, and (ii) the right,
if any, to obtain all renewals thereof.
     “Copyright Licenses”: any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright in the United States,
including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright.
     “Deposit Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time savings, passbook or like account maintained with a depositary
institution.
     “Excluded Property”: as defined in Article III.
     “Foreign Subsidiary Voting Stock”: the voting Equity Interests of any
Foreign Subsidiary.
     “Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Article II) or any other Loan
Document, any Specified Swap Agreement or any Specified Cash Management
Agreement to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).
     “Guarantors”: the collective reference to each Grantor other than the
Borrower.
     “Infringement”: infringement, misappropriation, dilution or other violation
of any Intellectual Property (and the terms “Infringe” and “Infringed” have
meanings correlative thereto).
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property (including, without limitation,
those listed on Schedule 4) arising under United States laws, including, without
limitation, the Copyrights, the Patents, and the Trademarks, and all rights to
sue at law or in equity for any Infringement thereof, including the right to
receive all proceeds and damages therefrom.
     “Intellectual Property Licenses”: all Copyright Licenses, Patent Licenses
and Trademark Licenses.

3



--------------------------------------------------------------------------------



 



     “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to Holdings or any of its Subsidiaries.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock and any Equity Interests of
Excluded Subsidiaries and Unrestricted Subsidiaries excluded from the definition
of “Pledged Equity”) and (ii) whether or not constituting “investment property”
as so defined, all Pledged Debt and all Pledged Equity.
     “Issuers”: the collective reference to each issuer of any Investment
Property.
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.
     “Obligations”: (i) in the case of the Borrower, the Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patents”: (i) all letters patent of the United States, all reissues and
extensions thereof, including, without limitation, any of the foregoing referred
to in Schedule 4, (ii) all applications for letters patent of the United States
and all divisions, continuations and continuations-in-part thereof, including,
without limitation, any of the foregoing referred to in Schedule 4, and
including, for each of (i) and (ii), the right to make, use and/or sell the
inventions disclosed or claimed therein and (iii) all rights to obtain any
reissues or extensions of the foregoing.
     “Patent License”: all written agreements providing for the grant by or to
any Grantor of any right to manufacture, use or sell any invention covered in
whole or in part by a Patent in the United States.
     “Perfection Certificate”: a certificate substantially in the form of Annex
2, completed and supplemented with the schedules and attachments contemplated
thereby, and duly executed by the associate general counsel or the chief legal
officer of the Borrower.
     “Pledged Debt”: (i) all promissory notes listed on Schedule 2, (ii) all
Intercompany Notes at any time issued to any Grantor exceeding $1,000,000,
(iii) all promissory notes issued by any Franchisee to any Grantor exceeding
$5,000,000 and (iv) all other promissory notes (other than notes issued by any
Franchisee) issued to or held by any Grantor (other than promissory notes issued
in connection with extensions of trade credit by any Grantor in the ordinary
course of business) exceeding $1,000,000.
     “Pledged Equity”: the Equity Interests listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Equity Interests of any Subsidiary that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall (i) more than 65% of the issued and outstanding Foreign
Subsidiary Voting Stock, (ii) Equity Interests

4



--------------------------------------------------------------------------------



 



of any Unrestricted Subsidiary or (iii) Equity Interests of any Excluded
Subsidiary, constitute Pledged Equity or be required to be pledged hereunder.
     “Pledged Investment Property”: all Investment Property now or hereafter
included in the Collateral.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
     “Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
     “Secured Parties”: the collective reference to the Administrative Agent,
the Issuing Banks, the Lenders, each counterparty to any Specified Swap
Agreement or Specified Cash Management Agreement and each sub-agent appointed by
the Administrative Agent from time to time pursuant to Article VIII of the
Credit Agreement, to which Borrower Obligations or Guarantor Obligations, as
applicable, are owed.
     “Securities Act”: the Securities Act of 1933, as amended.
     “Subsidiary Guarantor”: any Subsidiary that is or becomes a party to this
Agreement.
     “Specified Cash Management Agreement”: any agreement providing for
treasury, depository, purchasing card or cash management services, including in
connection with automated clearing house transfers of funds or similar
transactions between the Borrower or any Subsidiary Loan Party and any Lender or
Affiliate thereof.
     “Specified Swap Agreement”: any Swap Agreement entered into by the Borrower
or any Subsidiary Loan Party and any Person that is a Lender or Affiliate of a
Lender at the time such Swap Agreement is entered into.
     “Trademarks”: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
domain names, trade dress, logos and other source or business identifiers, and
all goodwill associated therewith or symbolized thereby, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, in the United States Patent and Trademark
Office or in any similar office or agency of the United States, or any State
thereof, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 4, and (ii) the right
to obtain all renewals thereof.
     “Trademark License”: any written agreement providing for the grant by or to
any Grantor of any right to use any Trademark in the United States.

5



--------------------------------------------------------------------------------



 



          SECTION 1.2. Other Definitional Provisions.
          (a) The words “hereof,” “herein,” “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
ARTICLE II
GUARANTEE
          SECTION 2.1. Guarantee.
          (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors and
permitted indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Article II or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
          (d) The guarantee contained in this Article II shall remain in full
force and effect until all the Obligations (other than contingent
indemnification and contingent expense reimbursement obligations as to which no
claim has been asserted and any Obligations in respect of Specified Swap
Agreements and Specified Cash Management Agreements) shall have been satisfied
by payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.
          (e) Except as provided in Section 8.15, no payment made by the
Borrower, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower, any of the Guarantors, any other

6



--------------------------------------------------------------------------------



 



guarantor or any other Person by virtue of any action or proceeding or any
setoff, appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit is outstanding and the Commitments are terminated.
          SECTION 2.2. Right of Contribution.
          Each Subsidiary Guarantor hereby agrees that to the extent that a
Subsidiary Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Subsidiary Guarantor shall be entitled to seek and
receive contribution from and against any other Subsidiary Guarantor hereunder
which has not paid its proportionate share of such payment. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Administrative
Agent and the Lenders, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent and the Lenders for the full amount guaranteed by such
Subsidiary Guarantor hereunder.
          SECTION 2.3. No Subrogation.
          Notwithstanding any payment made by any Guarantor hereunder or any
setoff or application of funds of any Guarantor by the Administrative Agent or
any Lender, no Guarantor shall be entitled to be subrogated to any of the rights
of the Administrative Agent or any Lender against the Borrower or any other
Guarantor or any collateral security, guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations,
nor shall any Guarantor seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the
Borrower on account of the Borrower Obligations are paid in full, no Letter of
Credit is outstanding and the Commitments are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Borrower Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine. For the avoidance of doubt, nothing in the foregoing shall
operate as a waiver of any subrogation rights.
          SECTION 2.4. Amendments, etc., with respect to the Borrower
Obligations.
          To the fullest extent permitted by applicable law, each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any

7



--------------------------------------------------------------------------------



 



Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by the Administrative Agent
or any Lender may be rescinded by the Administrative Agent or such Lender and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon them or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may reasonably deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations
may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Article II or any
property subject thereto.
          SECTION 2.5. Guarantee Absolute and Unconditional.
          To the fullest extent permitted by applicable law, each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Borrower Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon the guarantee contained in this
Article II or acceptance of the guarantee contained in this Article II; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Article II; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article II. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrower or any
of the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Article II, to the
fullest extent permitted by applicable law, shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Lender or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Article II, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against

8



--------------------------------------------------------------------------------



 



the Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
          SECTION 2.6. Reinstatement.
          The guarantee contained in this Article II shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Borrower Obligations is rescinded or must otherwise
be restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
          SECTION 2.7. Payments.
          Each Guarantor hereby guarantees that payments hereunder will be paid
to the Administrative Agent without setoff or counterclaim in Dollars at the
Administrative Agent’s Office.
ARTICLE III
GRANT OF SECURITY INTEREST
          Each Grantor hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest other than Excluded Property (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:
     (i) all Chattel Paper;
     (ii) all Documents (other than title documents with respect to equipment or
assets set forth in clause (v) of the definition of Excluded Property below);
     (iii) all Equipment;
     (iv) all Fixtures;

9



--------------------------------------------------------------------------------



 



     (v) all General Intangibles;
     (vi) all Instruments;
     (vii) all Intellectual Property and Intellectual Property Licenses;
     (viii) all Inventory;
     (ix) all Investment Property;
     (x) all other personal property not otherwise described above (except for
any property specifically excluded from any clause in this section above, and
any property specifically excluded from any defined term used in any clause of
this section above);
     (xi) all books and records pertaining to the Collateral; and
     (xii) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Article III, the term Collateral and the terms set forth in this Section
defining the components of Collateral shall not include, and this Agreement
shall not constitute a grant of a security interest in, any of the following
(the “Excluded Property”): (i) any fee owned real property of any Grantor with a
value of less than $10,000,000 and any leasehold interests in real property,
(ii) any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law, requires a consent not obtained of any
Governmental Authority pursuant to any Requirement of Law, is prohibited by the
organizational documents of a Subsidiary if such Subsidiary is not a wholly
owned Subsidiary, or is prohibited by, or constitutes a breach or default under
or results in the termination of or gives rise to a right on the part of the
parties thereto other than Holdings, the Borrower and the Subsidiaries to
terminate (or materially modify) or requires any consent not obtained under any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, Pledged Equity
or Pledged Debt, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under applicable law,
(iii) any Accounts, Deposit Accounts and other assets specifically requiring
perfection through control agreements, (iv) any property owned by any Grantor on
the date hereof or hereafter acquired that is subject to a Lien securing a
purchase money, project financing or capital or finance lease obligation
permitted to be incurred pursuant to the Credit Agreement if the contract or
other agreement in which such Lien is granted (or the documentation providing
for such purchase money, project financing or capital or finance lease
obligation) prohibits the creation of any other Lien on such property, (v) any
trucks, trailers, tractors, service vehicles, automobiles, rolling stock or
other registered mobile equipment or assets covered by certificates of title or
ownership of any Grantor, (vi) any Letter of Credit Rights, (vii) any Commercial
Tort Claims, (viii) any “intent to use” Trademark applications unless and until
a statement of use has been

10



--------------------------------------------------------------------------------



 



filed and accepted with the United States Patent and Trademark Office or any
Intellectual Property if the granting, attachment or enforcement of a Lien or
security interest in such Intellectual Property would result in the cancellation
or voiding of such Intellectual Property, or (ix) those assets as to which the
Administrative Agent and the Borrower agree that the cost of obtaining a
security interest therein or perfection thereof are excessive in relation to the
value to the Lenders of the security to be afforded thereby.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby represents and
warrants to the Administrative Agent and each Lender that:
          SECTION 4.1. Title; No Other Lien.
          Except for the security interest granted to the Administrative Agent
for the ratable benefit of the Secured Parties pursuant to this Agreement and
the other Liens permitted to exist on the Collateral by the Credit Agreement or
this Agreement, such Grantor owns or has a right to use each item of the
Collateral free and clear of any and all Liens. No effective financing statement
or other public notice with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement or as are permitted by the Credit Agreement or as to
which documentation to terminate the same shall have been delivered to the
Administrative Agent. For the avoidance of doubt, it is understood and agreed
that any Grantor has granted and may hereafter, as part of its business, grant
licenses in the ordinary course of business to third parties to use Intellectual
Property owned by, licensed to, or developed by a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.
          SECTION 4.2. Perfection Certificate.
          The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete in all material aspects as of the
Effective Date.
          SECTION 4.3. [Reserved].
          SECTION 4.4. Inventory and Equipment.
          On the date hereof, the Inventory and the Equipment of each Grantor
having a value greater than $750,000 (other than de minimis amounts of Equipment
and Inventory not

11



--------------------------------------------------------------------------------



 



located in such locations in the ordinary course of business, Equipment and
Inventory in transit between locations identified on Schedule 3 and mobile
goods) are kept at the locations listed on Schedule 3.
          SECTION 4.5. [Reserved].
          SECTION 4.6. Investment Property.
          (a) All the shares of the Pledged Equity as to which the Borrower or a
Restricted Subsidiary of the Borrower is the Issuer have been duly and validly
issued and are fully paid and nonassessable.
          (b) To the best of such Grantor’s knowledge, each of the Pledged Debt
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
          (c) Such Grantor is the beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of any other Person, except the security
interest created by this Agreement and Liens permitted pursuant to the Credit
Agreement.
          SECTION 4.7. Receivables.
          The amounts represented by such Grantor to the Lenders from time to
time as owing to such Grantor in respect of any material Receivables will at
such times to such Grantor’s knowledge be accurate in all material respects.
          SECTION 4.8. Intellectual Property.
          (a) Schedule 4 lists all patents, copyrights and trademarks registered
in the United States or for which an application for registration is pending in
the United States (including the relevant registration, application or serial
number) that is owned by such Grantor in its own name on the date hereof.
          (b) Each Grantor owns or has the right to use all Intellectual
Property that is material to its business in the United States as currently
conducted, free of all Liens except liens permitted by the Credit Agreement or
this Agreement, and takes reasonable actions, as determined by such Grantor in
its reasonable business judgment, to protect and maintain such Intellectual
Property.
          (c) On the date hereof, all material registered or patented
Intellectual Property that is owned by such Grantor in the United States is
valid, unexpired and enforceable, has not been abandoned, and to the knowledge
of such Grantor, is not being Infringed by any other Person, except, in each
case, as could not reasonably be expected, individually or in the

12



--------------------------------------------------------------------------------



 



aggregate, to result in a Material Adverse Effect. The current operation of the
business by such Grantor and Grantor’s use of its Intellectual Property in the
United States does not Infringe the Intellectual Property of any other Person,
except for any such Infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
          (d) No holding or decision has been rendered by any applicable
Governmental Authority in the United States that would impair or cancel the
validity, enforceability, ownership or use of, or such Grantor’s rights in, any
Intellectual Property set forth on Schedule 4 owned by such Grantor (other than
oppositions or office actions issued in the ordinary course of prosecution of
any pending applications for patents or applications for registration of other
Intellectual Property); except as could not reasonably be expected to result in
a Material Adverse Effect.
          (e) No material claim, action or proceeding is pending, or, to the
knowledge of such Grantor, threatened in writing, on the date hereof in the
United States seeking to cancel or challenge any material Intellectual Property
set forth on Schedule 4 owned by such Grantor (other than oppositions or office
actions issued in the ordinary course of prosecution of any pending applications
for patents or applications for registration of other Intellectual Property).
          (f) Notwithstanding anything contained in this Agreement or any other
Loan Document, Grantor shall not have any obligation under this Agreement or any
other Loan Document (or otherwise) with respect to any Intellectual Property
outside the United States (regardless of whether now or hereafter developed or
acquired), including any obligation to make any filings or to take any other
actions to grant, record or perfect any security interest in any Intellectual
Property outside the United States.
ARTICLE V
COVENANTS
          Each Grantor covenants and agrees with the Administrative Agent and
the Lenders that, from and after the date of this Agreement until the
Obligations (other than contingent indemnification and contingent expense
reimbursement obligations as to which no claim has been asserted and any
Obligations in respect of Specified Swap Agreements and Specified Cash
Management Agreements) shall have been paid in full, no Letter of Credit shall
be outstanding and the Commitments shall have terminated:
          SECTION 5.1. Delivery of Instruments, Certificated Securities and
Chattel Paper. If (i) any amount in excess of $1,000,000 owed by any Subsidiary
to any Grantor or (ii) any other amount in excess of $1,000,000 payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be delivered as soon as reasonably
practicable to the Administrative Agent, duly indorsed in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

13



--------------------------------------------------------------------------------



 



          SECTION 5.2. Maintenance of Insurance.
          (a) Such Grantor will maintain the insurance required by Section 5.07
of the Credit Agreement.
          (b) All such insurance shall (i) provide (or such Grantor shall use
commercially reasonable efforts to ensure that it provides) that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days or, in the case of insurance
existing as of the date hereof, at least 10 days after receipt by the
Administrative Agent of written notice thereof and (ii) name the Administrative
Agent as insured party or loss payee.
          SECTION 5.3. Maintenance of Perfected Security Interest; Further
Documentation.
          (a) Such Grantor shall take all actions reasonably requested by the
Administrative Agent to maintain the security interest created by this Agreement
as a security interest having at least the perfection (subject to the
qualifications set forth in Section 3.18 of the Credit Agreement) and priority
described in Section 3.18 of the Credit Agreement and shall take commercially
reasonable actions to defend such security interest against the claims and
demands of all Persons whomsoever, subject in each case to, in the case of
Collateral consisting of Pledged Equity and Pledged Debt, Liens permitted by the
Credit Agreement and, in the case of Collateral other than Pledged Equity and
Pledged Debt, Liens permitted by the Credit Agreement and to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.
          (b) [Reserved].
          (c) [Reserved].
          SECTION 5.4. [Reserved].
          SECTION 5.5. Notices
          Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of the occurrence of any other event which could reasonably
be expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
          SECTION 5.6. Investment Property.
          (a) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or in respect of
the Pledged Investment Property to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement; provided that any noncash dividends, interest, principal
or other distributions that would constitute Pledged Investment Property
required to be delivered to the Administrative Agent under this Agreement,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Investment Property or
received in exchange for Pledged Investment Property or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other

14



--------------------------------------------------------------------------------



 



exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Collateral, and, if received by any Grantor, shall be
held in trust for the benefit of the Administrative Agent and shall be forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement).
          (b) Without the prior written consent of the Administrative Agent,
such consent not to be unreasonably withheld, such Grantor will not (i) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Pledged Investment Property or Proceeds thereof (except pursuant
to a transaction permitted by the Credit Agreement), (ii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Pledged Investment Property or Proceeds thereof, or any
interest therein, except for the security interests created by this Agreement or
permitted under the Credit Agreement or (iii) except as permitted by the Credit
Agreement, enter, subsequent to the date upon which such Investment Property
becomes Collateral hereunder, into any agreement (other than the Credit
Agreement) or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Investment
Property required to be included in Collateral or Proceeds thereof.
          (c) In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property required to be included in Collateral issued by it and will
comply with such terms insofar as such terms are applicable to it, (ii) it will
notify the Administrative Agent promptly in writing of the occurrence of any of
the events described in Section 5.6(a) with respect to such Investment Property
issued by it and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) and 6.7 with respect to such Investment Property
issued by it.
          SECTION 5.7. Receivables.
          Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 10% of the aggregate amount of
the then-outstanding Receivables.
          SECTION 5.8. Intellectual Property.
          (a) Such Grantor will (i) continue to use (either itself or through
licensees) each Trademark that is owned by such Grantor in the United States and
is material to the operation of the business of the Borrower and its
Subsidiaries taken as a whole on each and every trademark class of goods or
services applicable to such material Trademark and to its current business taken
as a whole in accordance with applicable law to the extent necessary to maintain
such material Trademark in full force free from any claim of abandonment for
non-use, except to the extent that such Grantor determines in its reasonable
business judgment that any such use of a Trademark is no longer necessary or
beneficial to the conduct of such Grantor’s business, (ii) maintain in all
material respects as in the past (or increase) the quality of products and
services offered under such material Trademark (either itself or through
licensees), (iii) use such material Trademark with the appropriate notice of
registration and all other notices and legends to the extent necessary and
required by applicable law to maintain such material

15



--------------------------------------------------------------------------------



 



Trademark and (iv) not do any act or knowingly omit to do any act whereby such
material Trademark becomes invalidated or abandoned; except as may otherwise be
decided by such Grantor in its reasonable business judgment.
          (b) Such Grantor will not do any act, or knowingly omit to do any act,
whereby any Patent that is owned by such Grantor in the United States that is
material to the operation of the business of the Borrower and its Subsidiaries
taken as a whole becomes forfeited, abandoned or dedicated to the public, except
to the extent that such Grantor determines in its reasonable business judgment
that the maintenance thereof is no longer necessary or beneficial to the conduct
of such Grantor’s business.
          (c) Such Grantor will not do any act or knowingly omit to do any act
whereby any portion of the Copyrights that is owned by such Grantor in the
United States that is material to the operation of the business of the Borrower
and its Subsidiaries taken as a whole becomes invalidated, except to the extent
that such Grantor determines in its reasonable business judgment that such
Copyright, or any portion thereof, is no longer necessary or beneficial to the
conduct of such Grantor’s business. Such Grantor will not do any act whereby any
portion of the Copyrights that is owned by such Grantor in the United States
that is material to the operation of the business of the Borrower and its
Subsidiaries taken as a whole may fall into the public domain, except to the
extent that such Grantor determines in its reasonable business judgment that the
maintenance thereof is no longer necessary or beneficial to the conduct of such
Grantor’s business.
          (d) Such Grantor will not do any act that knowingly uses any U.S.
Intellectual Property that is material to the operation of the business of the
Borrower and its Subsidiaries taken as a whole to willfully Infringe the U.S.
Intellectual Property of any other Person in any material respect.
          (e) Such Grantor will notify the Administrative Agent within thirty
(30) days after the last day of the fiscal quarter in which it knows that any
application or registration for any Intellectual Property that is owned by such
Grantor in the United States that is material to the operation of the business
of the Borrower and its Subsidiaries taken as a whole becomes forfeited or
abandoned (other than the expiration of Patents or Copyrights at the end of
their statutory term and except to the extent that such Grantor determines in
its reasonable business judgment that any such Intellectual Property is no
longer necessary or beneficial to the conduct of such Grantor’s business), or of
any materially adverse determination in any proceeding in the United States
against such Grantor regarding such Grantor’s rights in or ownership, validity,
enforceability or use of, any material U.S. Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same in the
United States (other than office actions issued in the ordinary course of
prosecution of any pending applications for patents or applications for
registration of other Intellectual Property); except, in each case, as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
          (f) Whenever such Grantor shall acquire any Intellectual Property that
is registered with the United States Patent and Trademark Office or the United
States Copyright Office, or file with the United States Patent and Trademark
Office or the United States Copyright Office an application for the registration
of any Intellectual Property, or execute a material stand-

16



--------------------------------------------------------------------------------



 



alone license agreement pursuant to which a third party grants such Grantor an
exclusive license to a copyright registered in the United States Copyright
Office, such Grantor shall, as applicable, report such acquisition, filing or
license to the Administrative Agent within thirty (30) days after the last day
of the bi-annual fiscal period in which, as applicable, such filing occurs or
such license is executed. Upon the reasonable request of the Administrative
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s and the Lenders’
security interest in any such Copyright, Patent or Trademark in the United
States and the goodwill and general intangibles of such Grantor relating thereto
or represented thereby.
          (g) Such Grantor will take reasonable and necessary steps if and to
the extent such Grantor shall reasonably deem appropriate under the
circumstances, in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the Intellectual Property owned by such Grantor in the United
States that is material to the operation of the business of the Borrower and its
Subsidiaries taken as a whole, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
          (h) In the event that any Intellectual Property owned by such Grantor
in the United States that is material to the operation of the business of the
Borrower and its Subsidiaries taken as a whole is Infringed by a third party,
such Grantor shall (unless such Infringement could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect)
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property, (ii) if and to the
extent Grantor deems it appropriate in its sole discretion, sue for Infringement
(including seeking injunctive relief where appropriate and seeking damages for
such Infringement), and (iii) promptly (but in any event within thirty (30)
days) notify the Administrative Agent if and to the extent Grantor, in its sole
discretion, sues for Infringement (including seeking injunctive relief), or
initiates arbitration, mediation or judicial proceedings in respect of, such
third party.
          (i) Upon and during the continuance of an Event of Default, each
Grantor shall use commercially reasonable efforts to obtain all requisite
consents or approvals under each Intellectual Property License that is material
to the operation of the business of the Borrower and its Subsidiaries taken as a
whole to the extent reasonably requested by the Administrative Agent to effect
the assignment of all such Grantor’s right, title and interest thereunder to the
Administrative Agent or its designee (provided that such Grantor shall not be
required to pay any additional consideration for such consent).
ARTICLE VI
REMEDIAL PROVISIONS
          SECTION 6.1. Certain Matters Relating to Receivables.

17



--------------------------------------------------------------------------------



 



          (a) If an Event of Default has occurred and is continuing, the
Administrative Agent shall have the right to make test verifications of the
Receivables required to be included in the Collateral in any manner and through
any medium that it reasonably considers advisable, and each Grantor shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications.
          (b) The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables required to be included in the Collateral and the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. If required by
the Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of such Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables required to be included in the Collateral shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
          (c) If an Event of Default has occurred and is continuing, at the
Administrative Agent’s request, each Grantor shall deliver to the Administrative
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables required to be
included in the Collateral, including, without limitation, all original orders,
invoices and shipping receipts.
          SECTION 6.2. Communications with Obligors; Grantors Remain Liable.
          (a) The Administrative Agent in its own name or in the name of others
may at any time when an Event of Default has occurred and is continuing,
communicate with obligors under the Receivables required to be included in the
Collateral to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any such Receivables.
          (b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables required to be included in the Collateral
that such Receivables have been assigned to the Administrative Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables required to be included in the
Collateral to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Administrative Agent nor any Lender
shall have any obligation or liability under any such Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the

18



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any such Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
          SECTION 6.3. Pledged Equity.
          (a) Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all dividends
(other than dividends payable in Equity Interests) paid in respect of the
Pledged Equity and all payments made in respect of the Pledged Debt, in each
case to the extent permitted in the Credit Agreement, and to exercise all voting
and corporate or other organizational rights with respect to the Investment
Property; provided, however, that such Grantor will not be entitled to exercise
any such right if the result thereof could materially and adversely affect the
rights inuring to a holder of the Investment Property or the rights and remedies
of the Administrative Agent or the Lenders under any Loan Document or the
ability of the Administrative Agent or the Lenders to exercise the same.
          (b) If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments (including sums paid upon
the liquidation or dissolution of any Issuer or in connection with any
distribution of capital) or other Proceeds paid in respect of the Investment
Property and make application thereof to the Obligations in accordance with
Section 6.5 and (ii) any or all of the Investment Property shall be registered
in the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Investment Property at any meeting of shareholders of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. If any sums of money paid or distributed in respect of Investment
Property, which the Administrative Agent shall be entitled to receive pursuant
to clause (i) above, shall be received by a Grantor, such Grantor shall, until
such money is paid to

19



--------------------------------------------------------------------------------



 



the Administrative Agent, hold such money in trust for the Administrative Agent
and the Lenders as additional collateral for the Obligations.
          (c) Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.
          SECTION 6.4. Proceeds to be Turned Over to Administrative Agent.
          If an Event of Default occurs and is continuing and the Administrative
Agent so requests, all Proceeds received by any Grantor consisting of cash and
cash equivalents shall be held by such Grantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Administrative Agent and the Lenders) shall continue to
be held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.
          SECTION 6.5. Application of Proceeds.
          At such intervals as may be agreed upon by the Borrower and the
Administrative Agent, or, if an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting the
Collateral, whether or not held in any Collateral Account, and any proceeds of
any collection or sale of Collateral or of the guarantees set forth in
Section 2, in payment of the Obligations in the following order:
     First, to pay incurred and unpaid fees and expenses of the Administrative
Agent under the Loan Documents;
     Second, to the Administrative Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
     Third, to the Administrative Agent, for application by it towards
prepayment of the Obligations, pro rata among the Secured Parties according to
the amounts of the Obligations then held by the Secured Parties; and

20



--------------------------------------------------------------------------------



 



     Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.
          SECTION 6.6. Code and Other Remedies.
          If an Event of Default occurs and is continuing, the Administrative
Agent, on behalf of the Lenders, may exercise, in addition to all other rights
and remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, if an Event of Default occurs
and is continuing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Administrative Agent or any
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request following and
during the continuance of an Event of Default, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable out-of-pocket costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 6.5. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of the Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition. Notwithstanding
anything to the contrary in this Agreement, the Administrative Agent shall not
assign or otherwise dispose of any Trademark owned by any Grantor without
assigning the assets and goodwill of the business associated therewith; and any
assignment not in compliance with the foregoing shall be null and void.
          SECTION 6.7. Registration Rights.

21



--------------------------------------------------------------------------------



 



          (a) If the Administrative Agent shall determine to exercise its rights
to sell all or any of the Pledged Equity pursuant to Section 6.6, and if, in the
opinion of the Administrative Agent, it is reasonably necessary to have the
Pledged Equity, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, reasonably necessary to register the Pledged Equity, or
that portion thereof to be sold, under the provisions of the Securities Act.
Each Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate.
          (b) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Equity, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
          (c) Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Equity pursuant to this
Section 6.7 valid and binding and in compliance with any and all other
applicable law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives,
to the fullest extent permitted by applicable law, and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred and is continuing under the
Credit Agreement.
          SECTION 6.8. Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the reasonable fees and
disbursements of any attorneys employed by the Administrative Agent or any
Lender to collect such deficiency.
ARTICLE VII
THE ADMINISTRATIVE AGENT
          SECTION 7.1. Administrative Agent’s Appointment as Attorney-in-Fact,
etc.

22



--------------------------------------------------------------------------------



 



          Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable required to
be included in the Collateral hereunder or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any such Receivable or
with respect to any other Collateral whenever payable;
     (ii) in the case of any Intellectual Property required to be included in
the Collateral hereunder, execute and deliver, and have recorded in the United
States, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Lenders’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (v) (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the

23



--------------------------------------------------------------------------------



 



Administrative Agent may reasonably deem appropriate; (7) subject to any
licenses (and the rights granted therein) existing at the time of such
assignment, assign any Copyright, Patent or Trademark (along with the goodwill
of the business to which any such Copyright, Patent or Trademark pertains and
subject to the qualification set out in Section 6.6 with regard to Trademarks),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its sole discretion determine; and
(8) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
          Anything in this Section 7.1, to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1, unless an Event of Default shall
have occurred and be continuing.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
          (c) The out-of-pocket expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.
          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
          SECTION 7.2. Duty of Administrative Agent.
          The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, any Lender nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Administrative Agent and the Lenders hereunder are
solely to protect the Administrative Agent’s and the Lenders’ interests in the

24



--------------------------------------------------------------------------------



 



Collateral and shall not impose any duty upon the Administrative Agent or any
Lender to exercise any such powers. The Administrative Agent and the Lenders
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
          SECTION 7.3. Execution of Financing Statements.
          Pursuant to any applicable law, each Grantor authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Grantor in such form and in such offices as the Administrative
Agent determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement. Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property”
or “all assets” in any such financing statements. Each Grantor hereby ratifies
and authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof; provided that, at
the reasonable request of any Grantor, the Administrative Agent shall amend any
such statement (and any other financing statement filed by the Administrative
Agent in connection with this Agreement) to exclude any property that is
released from, or otherwise not included in, the Collateral. The Administrative
Agent agrees promptly to furnish copies of all such filings to the Borrower.
          SECTION 7.4. Authority of Administrative Agent.
          Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Lenders, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.1. Amendments in Writing.
          None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 9.02 of the Credit Agreement.
          SECTION 8.2. Notices.

25



--------------------------------------------------------------------------------



 



          All notices, requests and demands to or upon the Administrative Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.
          SECTION 8.3. No Waiver by Course of Conduct; Cumulative Remedies.
          Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to Section 8.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
Lender, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
          SECTION 8.4. Enforcement Expenses; Indemnification.
          (a) The parties hereto agree that the Administrative Agent and the
Lenders shall be entitled to reimbursement of their expenses incurred hereunder
as provided in Section 9.03 of the Credit Agreement.
          (b) Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, losses, damages and
claims and related out-of-pocket expenses (including the reasonable fees,
charges and disbursements of counsel) of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement to the extent the Borrower would be required to do so pursuant
to Section 9.03 of the Credit Agreement.
          (c) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
          SECTION 8.5. Successors and Assigns.
          This Agreement shall be binding upon the permitted successors and
assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their permitted successors and assigns; provided that
no Grantor may, except pursuant to a merger or consolidation permitted by the
Credit Agreement, assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.
          SECTION 8.6. Setoff.

26



--------------------------------------------------------------------------------



 



          If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of each
Grantor against any of and all the obligations of such Grantor now or hereafter
existing under this Agreement held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement and although such obligations may be unmatured
or are owed to a branch or office of such Lender or such Issuing Bank different
from the branch or office holding such deposit or obligated on such
Indebtedness. The applicable Lender and the applicable Issuing Bank shall notify
such Grantor and the Administrative Agent of such setoff and application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section. The
rights of each Lender, each Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank and their respective
Affiliates may have.
          SECTION 8.7. Counterparts; Integration.
          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent, the
Syndication Agent or the syndication of the Loans and Commitments constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.
          SECTION 8.8. Severability.
          Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
          SECTION 8.9. Section Headings.
          Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
          SECTION 8.10. [Reserved].
          SECTION 8.11. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

27



--------------------------------------------------------------------------------



 



          (b) Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that, to the extent permitted
by applicable law, a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against any Grantor or their respective properties in the courts of any
jurisdiction.
          (c) Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent not prohibited by law, any right it might have to claim or
recover in any legal action or proceeding referred to in this Section any
special, exemplary, punitive or consequential damages and waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.2. Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 8.12. [Reserved].
          SECTION 8.13. Acknowledgments.
          Each Grantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
          SECTION 8.14. Additional Guarantors and Grantors.

28



--------------------------------------------------------------------------------



 



          Each Subsidiary of the Borrower that is required to become a party to
this Agreement pursuant to Section 5.12 of the Credit Agreement shall become a
Guarantor and a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of a Security Agreement Supplement in the form of
Annex 1 hereto.
          SECTION 8.15. Releases.
          (a) At such time as the Loans and the other Obligations (other than
contingent indemnification and contingent expense reimbursement obligations as
to which no claim has been asserted and any Obligations in respect of Specified
Swap Agreements and Specified Cash Management Agreements) shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
          (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then (i) the Liens created hereby on such Collateral shall automatically be
released and (ii) the Administrative Agent, at the request and sole expense of
such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Borrower, a
Subsidiary Guarantor shall be released from its obligations hereunder in the
event that all the Equity Interests of such Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement.
          SECTION 8.16. Waiver of Jury Trial.
          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

29



--------------------------------------------------------------------------------



 



          SECTION 8.17. Effectiveness of the Merger; Assignment and Delegation
to and Assumption by the Borrower.
          Holdings, the Borrower and the Subsidiaries shall have no rights or
obligations hereunder until the consummation of the Merger and any
representations and warranties of Holdings, the Borrower or any of the
Subsidiaries hereunder shall not become effective until such time. Upon
consummation of the Merger, Holdings shall automatically succeed to all the
rights and obligations of the Initial Borrower under this Agreement and the
other Loan Documents, and the Borrower shall immediately thereafter assume all
such rights and obligations of Holdings as the “Borrower” under this Agreement
and the other Loan Documents, and all rights, obligations, representations and
warranties of Holdings, the Borrower and the Subsidiaries shall become effective
as of the date hereof, without any further action by any Person.

30



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

            BURGER KING HOLDINGS, INC.
      By:   /s/ Ben K. Wells         Name:   Ben K. Wells        Title:   Chief
Financial Officer   

[Signature Page to Guarantee & Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            BLUE ACQUISITION SUB, INC.
      By:   /s/ Daniel Schwartz         Name:   Daniel Schwartz        Title:  
Vice President   

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BURGER KING CORPORATION
      By:   /s/ Ben K. Wells         Name:   Ben K. Wells        Title:   Chief
Financial Officer   

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BK ACQUISITION, INC.
BK CDE, INC.
BURGER KING INTERAMERICA, LLC
BURGER KING SWEDEN, INC.
DISTRON TRANSPORTATION SYSTEMS, INC.
MOXIE’S, INC.
THE MELODIE CORPORATION
TPC NUMBER FOUR, INC.
TQW COMPANY
      By:   /s/ Ben K. Wells         Name:   Ben K. Wells        Title:   Chief
Financial Officer   

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:   /s/ Barry Bergman         Name:   Barry Bergman        Title:  
Managing Director   

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND CONSENT***
          The undersigned hereby acknowledges receipt of a copy of the Guarantee
and Collateral Agreement dated as of October 19, 2010 (the “Agreement”), made by
the Grantors parties thereto for the benefit of JPMORGAN CHASE BANK, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

             
 
    1 )   The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
 
           
 
    2 )   The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) of
the Agreement.
 
           
 
    3 )   The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to
it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

            [NAME OF ISSUER]
      By           Name:           Title:           Address for Notices:
                        Fax:
   

 

***   This consent is necessary only with respect to any Issuer which is not
also a Grantor. This consent may be modified or eliminated with respect to any
Issuer that is not controlled by a Grantor.

 



--------------------------------------------------------------------------------



 



Annex 1 to
Guarantee and Collateral Agreement
          ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
____________________, a ______________ corporation (the “Additional Grantor”),
in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), for the lending and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.
W I T N E S S E T H :
          WHEREAS, BURGER KING HOLDINGS, INC., a Delaware corporation
(“Holdings”), BLUE ACQUISITION SUB, INC., a Delaware corporation, BURGER KING
CORPORATION, a Florida corporation (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Credit Agreement, dated as of
October 19, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, Holdings, the
Borrower and certain of the Borrower’s Subsidiaries (other than the Additional
Grantor) have entered into the Guarantee and Collateral Agreement, dated as of
July 13, 2005 (as amended, supplemented or otherwise modified from time to time,
the “Guarantee and Collateral Agreement”) in favor of the Administrative Agent
for the benefit of the Secured Parties;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Guarantor and a Grantor thereunder with
the same force and effect as if originally named therein as a Guarantor and a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Guarantor and a Grantor thereunder.
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in the Schedules to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article IV of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 



--------------------------------------------------------------------------------



 



             
 
    4 )   GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Annex 1-A to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4

 